Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Robert Wittmann on July 12, 2022.
The application has been amended as follows: 
1. (Currently Amended) A flow classifier, comprising: a memory comprising instructions; and a processor in communication with the memory, wherein the processor is configured to execute the instructions to facilitate the flow classifier to receive a service chain selection and control policy, wherein the service chain selection and control policy comprises a service chain identifier and a correspondence between a service chain and a hash quantity, wherein the hash quantity indicates a quantity of subflows that a service flow passing through the service chain is to be hashed into; hash, according to the hash quantity, a service flow corresponding to the service chain identifier to obtain multiple subflows; add the service chain identifier and hashing factors to packets of the subflows, wherein different subflows correspond to different hashing factors; and send the packets of the subflows, after the service chain identifier and the hashing factors have been added, to a forwarding device.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1,5,10,15  and their respective dependent claim(s) are allowed.
The prior art fails to disclose wherein the processor is configured to execute the instructions to facilitate the flow classifier to receive a service chain selection and control policy, wherein the service chain selection and control policy comprises a service chain identifier and a correspondence between a service chain and a hash quantity, wherein the hash quantity indicates a quantity of subflows that a service flow passing through the service chain is to be hashed into.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411